Ragan, C.
Neil R. Bollong sued the Schuyler National Bank of Schuyler, Nebraska, in the district court of Colfax county, tp recover the penalty provided by the acts of congress for the charging and taking by national banks, for the loan of a money, of a greater rate of interest than allowed by the laws of the state of their domicile. There was a finding and judgment for Bollong, and the bank brings the case here and alleges the sole error that the district court had no jurisdiction over the subject-matter of the action. This precise point has been decided at least twice by this court, . against the contention of the plaintiff in error. (First National Bank of Tecumseh v. Overman, 22 Neb., 116; Schuyler National Bank v. Bollong, 28 Id., 684.) Without, therefore, examining the authorities cited by counsel in their brief, and on the authority of the above cases, the judgment of the district court is
Affirmed.
The other commissioners concur.